Ethridge, J.
(dissenting).
I am unable to concur with the majority in its conclusion in this case and the companion case of S. J. Jones et al. v. W. R. Bell et al. (No. 21215) 89 So. 237, this day decided. I might well rest with my dissenting opinion in the case of Indian Creek Drainage District No. 1. v. Garrott, 123 Miss. 301, 85 So. 312, beginning at page 330 of the Mississippi Report (85 So. at page 322), but for the fact that in the opinion of the majority in that case the opinions in the cases of Leflore County v. Cannon, 81 Miss. 331, 33 So. 81, and Board of Supervisors of Quitman County v. Carrier Limber Co., 103 Miss. 321, 60 So. 326, were treated by the majority of the court as not being inconsistent with' the opinion in that case, whereas in one of the present cases the Cannon Case is not only precisely in the path of a reversal, but comes near being res adjudicata of the controversy in one of the cases before us. The identical stream" involved in the Cannon Case is involved in the present case. *587In that case the decision rested upon the allegations of the bill. In this case the allegations of the bill are practically identical, and proof for the appellees amply support the allegations of the bill, and the chancellor found that Burr bayou was a running stream.
The drainage laws under which these cases arise were enacted subsequent to the enactment of section 17 of the Constitution of this state, and subsequent to the interpretation of section 17 in the masterly opinion of Judge Woods in Vicksburg v. Herman, 72 Miss. 211, 16 So. 434, and the decision in Richardson v. Levee Commissioners, 77 Miss. 518, 26 So. 963, and Duncan v. Levee Commissioners, 74 Miss. 125, 20 So. 838.
In view of the provisions of section 17 of the Constitution, as construed by the decisions in the above cases, we cannot reasonably infer, I think, that the legislature in enacting the drainage district laws contemplated the obstruction of natural water courses without the drainage district paying for such damages, both direct and indirect, as would accrue to property owners by such" construction. It was clearly intended by the legislature that, in exercising the powers conferred on drainage districts when created, damages would be paid to all property owners whose property was damaged in so doing. If it was not so intended by the legislature, still séction 17 of the Constitution must be read in connection with the powers conferred on drainage districts, and the paying of damages done to property was a condition precedent to the exercise of such powers by such districts. The legislative scheme was that drainage districts could be established for the benefit of the public, and not for the benefit of the individuals as such. The legislature never intended that the power of the state should be used in any case in creating a drainage district where the damage resulting therefrom to the public or members of the public would exceed the benefits flowing from the improvements contemplated by the drainage chapters.
*588When the people sought to exercise the powers of the state through the agencies of a public corporation created by the state for public purposes, it was contemplated that they would take a broad survey of the drainage project, and calculate the cost of the improvement and of the damages that would flow to other property owners from such improvement, and set these over against the benefits that would be derived with reasonable certainty from the drainage district, and unless the benefits exceeded the cost and damages that such district would not be created. Regardless of the law, it could not be rightfully created, if the damages and costs were greater than the benefit to be derived. It would be foolish to imagine the legislature giving the power and prestige of the state through one of its public corporations to one individual or a number of individuals as an instrumentality for doing wrong and damage to other citizens of the state.
In the cases before us the western bank of the Tallahatchie river is generally higher than its eastern bank; but certain openings like the one in question existed in said hanks, and through these openings in times of high water the surplus water of the river flowed out through regular channels and waterways, so as to disperse the waters and relieve the channel of the river of the accumulatd water. From the east numerous streams flow from the hills to Tallahatchie and Gold Water rivers, and under natural conditions a portion of these surplus waters were conveyed away in a westerly and southwesterly direction, and much property on the east side was saved from overflow. This property, or a great deal of it, had been acquired by individuals and corporations on the faith of the stability of this court in its previous opinions, and -the strip between the hills and the river is a vast and fertile country which has been greatly developed by the owners of the property.
Under the decision in the Indian Greek Drainage Case, supra, and in the present cases, these outlets and channels for the high waters of these rivers may he and will be dammed up, and the natural result will be (as is shown *589amply by the proof in the present cases) that much of the land on the east side of the river, which heretofore has never been flooded, will be flooded in times of ordinary freshets, and those valuable farms will be greatly damaged, and many -of them -destroyed as farming propositions. Naturally the east side of the river cannot be successfully leveed, because of the running streams flowing from the hills.
The waters of Tallahatchie river begin to flow through Burr bayou long before the river reaches the general level of the banks. The proof shows that a large volume of the' flood waters of the said river were carried through this outlet and natural water course. The decisions in the present cases seem to establish the doctrine that, to constitute a stream, there must be waters flowing regularly through it, and if this is not the distinction sought to be made between these cases and the Richardson Case and the Duncan Case, supra, I am unable to perceive what distinctions may be drawn.
In Ferris v. Wellborn, 64 Miss. 29, 8 So. 165, this court distinctly held that a stream in which water flowed in times of high water, or when there was water to flow, was a water course that could not be obstructed without paying damage to owners of property who were damaged thereby. The same thing was distinctly decided in Belzoni Drainage Commission v. Winn, 98 Miss. 359, 53 So. 778, and was reannouncel in Crenshaw v. State, 101 Miss. 457, 58 So. 219. The opinions in the present cases run absolutely counter to these decisions, yet they are not mentioned, being neither qualified nor overruled. In Thompson v. M. J. & K. C. R. R. Co., 104 Miss. 651, 61 So. 596, the doctrine was distinctly announced that where a railroad obstructed a running stream, no matter to what extent, it was liable for the damages resulting from the obstruction of the stream.
No distinction is made in the present cases or attempted to be made between these cases and the Richardson and Duncan Cases, supra, Hughes v. Levee Commissioners, 27 So. 744, Corley v. Levee Commissioners, 95 Miss. 617, 49 *590So. 266, and A. & M. Railroad v. Beard, 93 Miss. 294, 48 So. 405, though the facts and law as therein announced seem clearly to support the doctrine that a running steam or a bayou, that was only a running stream at certain times, could not be obstructed without paying damages resulting to property owners from such obstruction.
The decisions in the present cases seem to flush a whole convey of decisions, wounding, if not killing, them, without even so much as a word to enlighten the citizen, the bar, or the trial'courts as to what effect these decisions shall have in the future. It seems to me that the Indian Greek Drainage Case, supra, and the present cases, are a radical departure from the decisions of this court since 1890 until the present time. It is a reversion to original type of the doctrine of despotic government, which requires the citizen to submit to confiscation and destruction of Ms property at the behest of the government; a going back to “the simple plan, that those may take who have the power, and those may keep who can.”
The Constitutions of the several states have established the policy of requiring the public, rather than the indiviual alone, to bear the burden of suffering the damage that might flow from the exercise of governmental right in taking or injuring property for the public benefit. Under the original Constitution of our state compensation was only for the taking of property, and various cases arose in which indirect damage was done property without a technical invasion of the property, and for which the government was not responsible to the individual. To cure this evil the constitutional convention of 1890 inserted the words “or damaged” after the word “taken,” so as to read that “private property shall not be taken or damaged for public use,” etc. Soon after the enactment of this constitutional provision the court, in Vicksburg v. Herman, supra, construed this provision, giving to it,a broad and liberal interpretation in favor of the property owner, and pointing out the policy of the constitutional convention in making the change. I regard this decision as one of the ablest, *591both in argument and conclusion, of any of the decisions of the country, and the fame of the learned judge who wrote it rests secure.
From that day on until the decision of the Indian Creek Drainage Case, supra, the doctrines of that case have been universally applied in cases where private property was either taken or damaged for the use of the public. The effect of these latter cases has been to seriously disturb the law upon the subject. I thought the citizen was secure in the enjoyment of his property at least against the government and its agencies; but the decision of the Indian Greek Case, supra, was a powerful shell from the judicial “Big Bertha” which came near demolishing the citadel of constitutional liberty. In the present cases the second shot is .fired, and I suppose all of these precedents which have been guarding the citadel will he destroyed one by one as they come under review hereafter. It is hard to tell from the decisions the extent to which prior cases have been qualified, and which of them have been overruled. The litigant, the lawyer, and the court must each judge for himself to what extent they have been affected and qualified, for the Indian Creek Drainage Case, did not distinguish them at all, while in the present cases the Cannon Case and the Carrier Case, supra, are overruled to the extent only that they conflict with the decisions in the present cases.' Just to what extent they do conflict every man is left to guess.
The Cubbins Case, 241 U. S. 351, 36 Sup. Ct. 671, 60 L. Ed. 1041, from the United States supreme court, is again relied on in justification of the present decision; hut it is far from being an authority to. support the case. Chief Justice White, in delivering that opinion, was careful to point out the difference between the Mississippi river and ordinary streams or rivers. He was also .careful to point out that the waters leveed against were not waters within the banks of a stream. I do not think the flood water involved in this case constitute an accidental or extraordinary flood. They are such as occur regularly, annually, and *592oftener in many cases, according to the proof in these cases. '
There is a marked distinction in my mind between the right of an individual to dam against flood waters and his right to dam a stream through which waters flow before the general river banks overflow. Where flood waters overflow the banks, generally the riparian owner has a- right to protect his property therefrom; but he has no right to dam up a natural channel through which high waters flow before the river reaches flood stage. There is also, in my opinion, a material difference between the right of an individual or a private corporation as riparian owner, and the rights of the public corporations, which must have the power and prestige of the state to exercise rights. An' individual must necessarily be limited, both in the extent of the construction and in the amount of cost involved in constructing a levee; whereas a drainage district, as a corporation, has multiplied power in this field. An individual is restrained by a decent regard for his neighbors’ rights and with a wholesome fear of his neighbors’ anger, in case he goes too far in inflicting injury upon Ms neighbor; but the state may create a public corporation against which the individual is powerless, and it may and frequently does wholly ignore a citizen’s rights or his feelings in the work it may do.
. A corporation exercising the power of eminent domain is exercising a public power, which in the nature of things can only.be exercised for the public good, and no construction should be adopted, which impairs the provision of the Constitution for compensation or damages for the taking of property for the public good.
The Cubbins Case, supra, cited in the majority opinion, and other cases from the United States supreme court referred to in the Cubbins Case, arise against the national government in exercising its powers for the national good, which are governed by the Constitution of the United States, which does not prohibit damaging property for the public. The supreme court of the United States would *593not so hold, and would have rendered a different judgment, had the national Constitution contained the words “or damaged.” This view, I think, is conclusively established in the case of Chicago v. Taylor, 125 U. S. 161, 8 Sup. Ct. 820, 31 L. Ed. 638 et seq. The authorities cited in that case with the approval of the supreme court of the United States make this conclusion, it seems to me, inevitable.
I have said this much because I shall feel compelled to follow these cases as a precedent hereafter, unless and until they may be overruled by this court, which I earnestly trust may come to pass.